Order, Family Court, Nassau County (John D. Capilli, J.), entered on or about March 30, 1992, which granted the petition to enforce visitation to the extent of directing that the petitioner father’s visitation with the infant be coupled with a program of joint therapy with a goal toward resuming full visitation rights, and denied the cross-petition to terminate visitation, unanimously affirmed, without costs.
While the Law Guardian, the forensic expert, and the child oppose continued visitation, it is apparent that a substantial basis for doing so was not established. The past occurrence of verbal disputes between the parties, the child’s displeasure at her father’s refusal to pay certain disputed items involving support, and feelings of "emotional abandonment” on the part of the child do not warrant terminating visitation. According to the forensic expert, the consequences of continued visitation would be "emotional upset”, a consequence which, in our opinion, does not justify denying a father access to his child (see, Matter of Schack v Schack, 98 AD2d 802). Indeed, the expert’s rejection of the suggestion of visitation combined with joint therapy was based only on the premise that the father required therapy first, and did not rule out that there might be some improvement in the relationship between father and daughter if the course ordered by the trial court were followed.
We decline to grant any affirmative relief not granted by the trial court, to which any applications to enforce the order on appeal should be directed. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.